DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method forming an electrolyte, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 01, 2021.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: the claim recites the limitation “at least one covalent bonds”. The examiner suggests amending the claim to recite as “at least one covalent bond”.  Appropriate correction is required.
Claims 7 and 30 are objected to because of the following informalities:  the claim recites the limitation “at least one adjacent polymer chains”. The examiner suggests amending the claim to recite as “at least one adjacent polymer chain”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “An electrolyte for use in an energy storage device, comprising: …a separator”. This limitation seems to suggest that the separator is a part of the electrolyte. For the purposes of this Office Action, the examiner interprets the separator to be a constituent of the electrolyte.
Claim 1 also recites "wherein the electrolyte is arranged to receive at least one connection member penetrating the polymer matrix and a pair of electrodes disposed on opposite sides of the electrolyte". This limitation seems to suggest that the electrolyte is required to be capable of receiving at least one connection member and having electrodes disposed on opposite sides of it, and that the electrolyte does not necessarily require at least one connection member and a pair of electrodes disposed around it. For the purposes of this Office Action, the examiner interprets the claim to require the electrolyte to be capable of receiving connection members and having electrodes disposed around it, and does not require these elements. 
Furthermore, because claims 2-23 depend on claim 1, claims 2-23 are also rejected as being indefinite. Appropriate action is required.
Claim 7 recites the limitation "adjacent polymer chains of the first polymeric material.”  There is insufficient antecedent basis for this limitation of the claim as claim 7 is dependent on claim 1, which does not recite a plurality of polymer chains of the first polymeric material. Appropriate action is required.

Claim 11 recites the limitations "the plurality of polymer chains of the second polymeric material” and “adjacent pairs of polymer chains of the second polymeric material”.  There is insufficient antecedent basis for the limitations as claim 11 is dependent on claim 1, which does not recite a plurality of polymer chains of the second polymeric material. Appropriate action is required.
Claim 21 recites the limitation "wherein the connection member includes a stitch" in.  There is insufficient antecedent basis for “the connection member” in this limitation of the claim as the claim that it is dependent on (claim 1) recites “at least one connection member” and not “a connection member”. Furthermore, “the connection member” limitation does not distinguish which connection member is being referred to for the recited at least one connection member. Appropriate action is required.
Claim 24 recites "wherein the electrolyte is arranged to receive at least one connection member penetrating the polymer matrix and a pair of electrodes disposed on opposite sides of the electrolyte". This limitation seems to suggest that the electrolyte is required to be capable of receiving at least one connection member and having electrodes disposed on opposite sides of it, and that the electrolyte does not necessarily require at least one connection member and a pair of electrodes disposed around it. For the purposes of this Office Action, the examiner interprets the claim to require the electrolyte to be capable of receiving connection members and having electrodes disposed around it, and does not require these elements. 
Furthermore, because claims 25-35 depend on claim 24, claims 25-35 are also rejected as being indefinite. Appropriate action is required.
Claim 28 recites the limitation "The energy storage device according to claim 24, wherein the active material…”.  There is insufficient antecedent basis for “the active material” in 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 19-21, 24-26, 30, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 2005/0019668 A1). Hereinafter referred to as Yamamoto.
Regarding claim 1, Yamamoto discloses an electrolyte (“ionic conduction structural member” [0015-0016]) for use in an energy storage device (“secondary battery” [0022]), comprising: 
a polymer matrix of at least two crosslinked structures (“polymer matrix” [0068]), 5including a first polymeric material (“monomer having side chain containing polyethylene oxide 
an electrolytic solution retained by the polymer matrix (“electrolyte” [0016]); and 
a separator retained by the polymer matrix ([0165]); 
10wherein the electrolyte is arranged to receive at least one connection member penetrating the polymer matrix (“at least one support” [0121]) and a pair of electrodes disposed on opposite sides of the electrolyte for maintaining integrity of the energy storage device (“When the ionic conduction structural member of the present invention is provided between a negative electrode and a positive electrode…” [0133]).
Regarding claim 2, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the at least two crosslinked structures includes a first crosslinked structure (“general formula (3)” [0141]) defined by a plurality of polymer chains of the first polymeric material 20that form a chemical crosslink (“chemical bonding” [0151]) between each adjacent pair of polymer chains of the first polymeric material ([0143] where “each group forms a block” or “oxides repeated successively”).
Regarding claim 3, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 2 above, and wherein the chemical crosslink includes 25at least one covalent bonds formed at a bonding site between the adjacent pair of polymer chains of the first polymeric material (“covalent bonding” [0151]).
Regarding claim 4, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 3 above, and wherein the chemical crosslink further 37includes a crosslinking agent (“third monomer” or “monomer having polymerizing functional groups” [0151]) forming the at 
Regarding claim 5, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 4 above, and wherein the crosslinking agent is N,N'- methylenebisacrylamide (“N,N’- methylene bisacrylamide” [0154]).
Regarding claim 7, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the at least two crosslinked structures includes a second crosslinked structure (“general formula (4)” [0145]) defined by a plurality of polymer chains of the second polymeric material that form a physical crosslink (“physical bonding” [0151]) between at least one adjacent polymer chains of the first polymeric material ([0151] where chemical bonding and physical bonding take place).
Regarding claim 8, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 7 above, and wherein the physical crosslink includes intercrossing and intertwining connections between adjacent polymer chains of the first polymeric material and the second 25polymeric material (“polymerization reaction” [0125]).
Regarding claim 9, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 7 above, and wherein the physical crosslink includes a hydrogen bond (“physical bonding such as hydrogen bonding” [0151]) between adjacent polymer chains of the first 30polymeric material and the second polymeric material.
Regarding claim 11, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the at least two crosslinked 10structures includes a third crosslinked structure (“orientation structure” [0125]) defined by the plurality of polymer chains 
Regarding claim 19, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the electrolyte can receive the at least one connection member without having circuit defeat ([0138] where the connection member provides mechanical strength and stability between the electrodes).
Regarding claim 20, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 19 above, and wherein the circuit defeat is short 20circuit ([0293] where a porous film was used as an example for a connection member, which was disposed between the electrodes).
Regarding claim 21, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the connection member includes a stitch (“fabric” [0046], where fabric comprises of stitches).
Regarding claim 24, Yamamoto discloses an energy storage device (“secondary battery” [0022]), comprising:
a first electrode and a second electrode, the first and the second electrode being spaced apart from each other ([0022]),
10an electrolyte (“ionic conduction structural member” [0015]) disposed between the first electrode and the second electrode ([0022]),
the electrolyte comprises a polymer matrix including at least two crosslinked structures (“polymer matrix” [0068]) having a first polymeric material (“monomer having side chain containing polyethylene oxide group and polypropylene oxide group: first monomer” [0140]) 
an electrolytic solution retained by the polymer matrix (“solvent” [0067]); and 
a separator retained by the polymer matrix ([0165]); 
10wherein the electrolyte is arranged to receive at least one connection member penetrating the polymer matrix (“at least one support” [0121]) and a pair of electrodes disposed on opposite sides of the electrolyte for maintaining integrity of the energy storage device (“When the ionic conduction structural member of the present invention is provided between a negative electrode and a positive electrode…” [0133]).
Regarding claim 25, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the first electrode is an anode including a substrate deposited with zinc metal (“carbon material” [0185]).
Regarding claim 26, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the second electrode is a cathode including a substrate deposited with an active material ([0190]).
Regarding claim 30, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein 15the at least two crosslinked structures include:
a first crosslinked structure (“general formula (3)” [0141]) defined by a plurality of polymer chains of the first polymeric material 20that form a chemical crosslink (“chemical bonding” [0151]) between each adjacent pair of polymer chains of the first polymeric material ([0143] where “each group forms a block” or “oxides repeated successively”); 
20a second crosslinked structure (“general formula (4)” [0145]) defined by a plurality of polymer chains of the second polymeric material that form a physical crosslink (“physical 
a third crosslinked structure (“orientation structure” [0125]) defined by the plurality of 25polymer chains of the second polymeric material forming intercrossing and intertwining between adjacent pairs of polymer chains of the second polymeric material.
Regarding claim 33, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the connection member includes a stitch (“fabric” [0046], where fabric comprises of stitches).
Regarding claim 34, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the device can receive the at least one connection member without having short circuit ([0293] where a porous film was used as an example for a connection member, which was disposed between the electrodes).
Regarding claim 35, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the energy storage device is a rechargeable battery (“secondary battery” [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, 14-17, 22-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2005/0019668) as applied to claims 1, 2, and 25 above, and further in view of Li et al (“Waterproof and Tailorable Elastic Rechargeable Yarn Zinc Ion Batteries by a Cross-Linked Polyacrylamide Electrolyte”, 2018).
Regarding claim 6, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 2 above, but does not disclose wherein the first crosslinked structure includes a plurality of micropores for electrolyte ions transport.
However, Li discloses an electrolyte (“PAN-based electrolyte” pg. 3142, 4th paragraph) comprising a first crosslinked structure (“polyacrylamide chains” pg. 3142, 4th paragraph) that is defined by a plurality of polymer chains of a first polymeric material that forms a chemical crosslink between each adjacent pair of polymer chains of the first polymeric material (“covalent cross-links and hydrogen bonds” pg. 3142, 4th paragraph). Li teaches that the first crosslinked structure includes a plurality of micropores for electrolyte ions transport (“PAM shows a highly porous network structure” pg. 3142, 5th paragraph), and that the micropores are beneficial for the water trapping and free movement of zinc ions, which supports good ionic conductivity (pg. 3142, 5th paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first crosslinked structure in the electrolyte of Yamamoto in view of Li by utilizing a 
Regarding claim 12, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the first polymeric material is polyacrylamide.
However, Li discloses an electrolyte (“PAM-based electrolyte” pg. 3142, 4th paragraph) comprising a first crosslinked structure (“polyacrylamide chains” pg. 3142, 4th paragraph) that is defined by a plurality of polymer chains of a first polymeric material that forms a chemical crosslink between each adjacent pair of polymer chains of the first polymeric material (“covalent cross-links and hydrogen bonds” pg. 3142, 4th paragraph). Li teaches that the first polymeric material is polyacrylamide (“PAM” pg. 3141, 3rd paragraph), which is highly compatible with metal salts and exhibits high ionic conductivity and strength that plays into improves charging cycles of the battery that the electrolyte serves (pg. 3141, 5th paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first crosslinked structure of the electrolyte of Yamamoto in view of Li by selecting it to be polyacrylamide in order to obtain an electrolyte that is highly compatible with metal salts and exhibits high ionic conductivity, which improves the battery charging cycles.
Regarding claim 14, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the retained electrolytic solution includes a zinc-based compound.
However, Li discloses an electrolytic solution retained by the polymer matrix (“neutral solution” pg. 3141, 3rd paragraph). Li teaches that the retained electrolytic solution includes a rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolytic solution of Yamamoto in view of Li by including a zinc-based compound in order to achieve good compatibility within the electrolyte.
Regarding claim 15, Modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 14 above, and wherein the zinc-based compound is 30zinc (II) sulfate (ZnSO4) (“zinc sulfate” Li pg. 3141, 3rd paragraph).
Regarding claim 16, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the retained electrolytic solution includes a manganese-based compound.
However, Li discloses an electrolytic solution retained by the polymer matrix (“neutral solution” pg. 3141, 3rd paragraph). Li teaches that the retained electrolytic solution includes a manganese-based compound due to its high compatibility with a polyacrylamide-based polymer electrolyte (“manganese sulfate… good compatibility between metal salt and PAM” pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolytic solution of Yamamoto in view of Li by including a manganese-based compound in order to achieve good compatibility within the electrolyte.
Regarding claim 17, Modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 16 above, and wherein the manganese-based compound is manganese (II) sulfate (MnSO4) (“manganese sulfate” Li pg. 3141, 3rd
Regarding claim 22, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the electrolyte is further arranged to physically deform when subjected to an external mechanical load applied to the polymer matrix.
However, Li discloses an electrolyte (“PAM-based electrolyte” pg. 3142, 4th paragraph) that is arranged to receive a pair of electrodes disposed on opposite sides of the electrolyte (“PAM electrolyte on and between the two electrodes” pg. 3142, 1st paragraph). Li teaches that the electrolyte is further arranged to physically deform when subjected to an external mechanical load applied to the polymer matrix (“various deformation conditions” pg. 3144, 2nd paragraph), and that this characteristic of the electrolyte is beneficial for the practical applications in flexible and wearable devices (pg. 3144, 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolyte of Yamamoto in view of Li by arranging it to physically deform when subjected to an external mechanical load applied to the polymer matrix in order to be practically applied to flexible and wearable devices.
Regarding claim 23, Modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 22 above, and wherein the electrolyte can elastically deform in a way of stretching without mechanical or structural damage (“the yarn battery was recovered back to its shape with over 95.8% of initial capacity remaining” Li pg. 3144, 2nd paragraph).
Regarding claim 27, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 25 above, but does not disclose wherein the substrate is selected from the group consisting of carbon nanotube paper, carbon cloth, carbon paper and nickel/copper alloy cloth.
st paragraph) that includes a first electrode that is an anode (“zinc anode” pg. 3141, 3rd paragraph). Li teaches a substrate deposited with zinc metal and that carbon nanotube cloth is selected for it (“Double-helix carbon nanotube (CNT)” pg. 3141, 3rd paragraph), which effectively enhances the strength and robustness of the electrode under different deformation conditions and significantly improves electrolyte wetting of the electrode surface (pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first electrode of the energy storage device of Yamamoto in view of Li by selecting the first electrode to be a carbon nanotube cloth anode in order to effectively enhance the strength and robustness of the electrode under different deformation conditions and significantly improve electrolyte wetting of the electrode surface.
Regarding claim 28, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, but does not disclose wherein the active material is a composite of carbon nanotube and a- MnO2.
However, Li discloses an energy storage device (“rechargeable zinc ion battery” pg. 3141, 1st paragraph) that includes a second electrode that is a cathode (“MnO2 cathode” pg. 3141, 3rd paragraph), which further includes a substrate deposited with an active material (“MnO2 paste” pg. 3142, 1st paragraph). Li teaches that the active material is a composite of carbon nanotube and a- MnO2 (“MnO2 yarn… based on the CNT [carbon nanotube] fibers” pg. 3142, 1st paragraph). Li teaches that the carbon nanotube effectively enhances the strength and robustness of the electrode under different deformation conditions and significantly improves electrolyte wetting of the electrode surface (pg. 3141, 3rd paragraph).
2 in order to effectively enhance the strength and robustness of the electrode under different deformation conditions and significantly improve electrolyte wetting of the electrode surface.
Regarding claim 29, Modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 28 above, and wherein the composite is obtained by a hydrothermal reaction of carbon nanotube with KMnO4 and Mn(CH3COO)L at 120-140°C (“Preparation of the MnO2 Cathode” Li pg. 3146).

Claims 10, 13, 18 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2005/0019668) as applied to claim 2 above, and further in view of Xuan et al (CN 104485437 A). Hereinafter referred to as Xuan
Regarding claim 10, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 7 above, but does not disclose wherein the second crosslinked structure includes a plurality of nanofibrils of the second polymeric 5material, forming at least one network structure engaging with the micropores of the first crosslinked structure.
However, Xuan discloses a second crosslinked structure defined by a plurality of polymer chains of a second polymeric material (“fibrillating fibre element nanofiber” pg. 2, Summary of the invention, 2nd paragraph) that form a physical crosslink between at least one adjacent polymer chain of a first polymeric material (“intermolecular force between described fibrillating fibre element nanofiber” pg. 2, Summary of the invention, 2nd paragraph). Xuan teaches that the second crosslinked structure includes a plurality of nanofibrils of the second polymeric 5material, nd paragraph). Xuan further teaches that the second crosslinked structure results in pores that is sufficient for electrolyte ions to pass, and prevents excessive and less desirable ion transfer after battery damage (pg. 2 ‘Summary of the invention’, 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the second crosslinked structure of Yamamoto in view of Xuan by selecting it the second crosslinked structure that forms at least one network structure with the micropores of the first crosslinked structure in order to obtain an electrolyte that is capable of preventing excessive transfer of less desirable ions after battery damage. 
Regarding claim 13, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the second polymeric material is nanofibrillated cellulose.
However, Xuan discloses a second crosslinked structure defined by a plurality of polymer chains of a second polymeric material (“fibrillating fibre element nanofiber” pg. 2, Summary of the invention, 2nd paragraph) that form a physical crosslink between at least one adjacent polymer chain of a first polymeric material (“intermolecular force between described fibrillating fibre element nanofiber” pg. 2, Summary of the invention, 2nd paragraph). Xuan teaches that the second polymeric material is nanofibrillated cellulose (“cellulose nano-fibrous” pg. 2 ‘Described fibrillating fibre element nanofiber…’). Xuan further teaches that the nanofibrillated cellulose can be simply prepared by separating it from nano-scale wood materials (pg. 3 last paragraph) st paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the second crosslinked structure of Yamamoto in view of Xuan by selecting it to be a nanofibrillated cellulose in order to achieve a barrier film that is simple to obtain raw materials, which is by a separation from nano-wood materials, and to manufacture.
Regarding claim 18, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the separator includes non-woven filter paper.
However, Xuan discloses a separator retained by a polymer matrix (“nanofiber is prepared into non-woven… fabric by the conventional method preparing paper… can be used for… the barrier film preparing lithium ion battery” pg. 4). Xuan teaches that the separator includes non-woven filter paper (pg. 4, 5th and 6th paragraphs), and that a nanofibrillated element can be incorporated into it to create a barrier film that is capable of withstanding battery damage (“serious impact” pg. 4, 7th paragraph) and prevents short circuits (pg. 4, 7th paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the separator of the electrolyte of Yamamoto in view of Xuan by selecting the separator to include non-woven filter paper in order to obtain a barrier film that is capable of withstanding battery damage and prevents short circuits.
Regarding claim 31, Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 24 above, but does not disclose wherein the first polymeric material is polyacrylamide and the second polymeric material is nanofibrillated cellulose.
nd paragraph) comprising an electrolyte that includes at least two crosslinked structures having a first polymeric material (“Described low melting point polymer nanofiber” pg. 2)  and a second polymeric material (“Described fibrillating fibre element nanofiber” pg. 2). Xuan teaches that the first polymeric material is polyacrylamide (“Described low melting point polymer nanofiber” pg. 2, where polyacrylamide is a low melting point polymer) and the second polymeric material is nanofibrillated cellulose (“cellulose nano-fibrous” pg. 2). Xuan teaches that the second polymeric material forms at least one network structure engaging with the micropores of the first polymeric material (“fibrillating fibre element nanofiber is combined by the intermolecular crosslinked action of major diameter between described low melting point polymer nanofiber” pg. 2, Summary of the invention, 2nd paragraph) such that a barrier film is formed (“…to prepare barrier film” pg. 3) that allows electrolyte ions to pass, and prevents excessive and less desirable ion transfer after battery damage (pg. 2 ‘Summary of the invention’, 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first and second polymeric materials of Yamamoto in view of Xuan by selecting the first polymeric material to be polyacrylamide and the second polymeric material to be nanofibrillated cellulose in order to achieve an electrolyte for us in an energy storage device that is capable of forming a barrier film that allows electrolyte ions to pass, and prevents excessive and less desirable ion transfer after battery damage.
Regarding claim 32, Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, but does not disclose wherein the separator is non-woven filter paper.
th and 6th paragraphs), and that a nanofibrillated element can be incorporated into it to create a barrier film that is capable of withstanding battery damage (“serious impact” pg. 4, 7th paragraph) and prevents short circuits (pg. 4, 7th paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the separator of the electrolyte of Yamamoto in view of Xuan by selecting the separator to include non-woven filter paper in order to obtain a barrier film that is capable of withstanding battery damage and prevents short circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721